DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are presented for examination.


Information Disclosure Statement
Documents listed in the IDS submitted on 10/7/2021, 11/1/2021 4/28/2022, 4/28/2022, 8/13/2022 and 8/13/2022 were considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,892 in view of Siebel et al. (U.S. Publication No. 2017/0006135 A1).
The difference between claims 1, 9 and 15 of the current application and claims 1, 3, 9, 11 and 17 of Patent No. 11,221,892 is that the current application includes the limitation that the plurality of modules are compositable together into the edge application. Patent No. 11,221,892 in view of Siebel discloses these differences among other places in ¶ 197. There Siebel teaches that modules can be made into remix modules which may be merged with other base modules to form a composition of different modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Patent No. 11,221,892 with Siebel in order to provide a consistent and unified programming model to facilitate ease in development and maintenance of the platform.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (U.S. Publication No. 2019/0132236 A1) in view of Siebel et al. (U.S. Publication No. 2017/0006135 A1), and further in view of Zimmerman et al. (U.S. Publication No. 2017/0005820 A1).
With respect to claim 1, Rahman discloses an apparatus, comprising: an IoT support service, including at least one memory adapted to store run-time data, and at least one processor that is adapted to execute processor-executable code that, in response to execution, causes the IoT support service to perform actions, including: storing a plurality of module twins that respectively correspond to a plurality of modules of an edge application on an edge device (i.e., This disclosure describes twinning operation for IP based services in IoT scenarios with a single primary device, and a group of related twinned secondary devices, ¶ 17.  Twinning in the broadest sense refers generically to establishing a service presence for some other identity [storing a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices]. Once twinning is established, services can be extended from the primary device 802 to the twinned (secondary) device 804 per the capabilities of the device and services [a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices], ¶ 58). 
Rahman also discloses wherein the plurality of module twins individually include metadata associated with a corresponding module of the plurality of modules (i.e., Example of usage: [0180] When LWM2M client registers it should indicate if the given resource is offered up to potentially join an IoT twinning group using this new resource type. [0181] This resource type also gives an indication that the LWM2M client is capable of joining an IP multicast group if it is assigned to join an IoT twinning group. [0182] 2) CoRE Link Format needs changes to support a new device level attribute to indicate that the device is either a "twinnable device" or not [metadata associated with the corresponding module of the plurality of modules]. This can be an alternate embodiment to using "rt=twinnable" (as shown above in (1)) which indicates status on a resource by resource basis, ¶ 179-182.  3) OMA LWM2M needs changes to its Access Control Object structure [metadata associated with the corresponding module of the plurality of modules] to allow correlation between a primary device 802 and its twinned secondary group of devices. Specifically, in LWM2M, a controlling LWM2M server 1702 sets the Access Control List (ACL) properties in LWM2M clients. Due to the addition of the twinning feature, the controlling LWM2M server 1702 needs to make sure that all the ACL properties it sets is consistent across a given set of a primary device 802 and its related twinned secondary group of devices. This shall be reflected in the controlling LWM2M server ACL data structures at the time of creation (or change in membership) of the dynamic twinning groups, ¶ 186). 
Rahman further discloses enabling communications between the modules of the plurality of modules and the IoT support service according to a common security context (i.e., This communication mechanism between the DM server 502 and the DM client is implemented using defined procedures and message formats and is known as a DM protocol, ¶ 10.  CoAP is expected to take a prominent role in future IoT communications, similar to the prominent role of HTTP today in the current Web. CoAP reuses key concepts from the current Internet Web such as Universal Resource Indicators (URIs), and a client/server based Representational State Transfer (REST) communication model. Also, since CoAP is optimized for IoT scenarios, it supports some features not available in the current Web. For example, CoAP has very low overhead as it uses UDP for transport, and binary message header encoding. CoAP also supports multicast distribution of messages from one client to multiple servers, ¶ 14.  Also see ¶s 97-100 discussing the use of twinning protocols for controlling security and charging for twinning scenarios.  Also discusses a home security group as a security context).
Rahman also discloses determining at least one module of the plurality of modules to be modified by adding a declarative rule, such that the declarative rule causes determining whether an event has been triggered (i.e., Activating the twinning service based on selected triggers (i.e. internal logic of SL server, or from external node input), ¶ 19.  To accomplish this, the SL server 808 is required to be able to switch the destination network identifier of the message to the twinned device 804 (i.e. to ID-B from ID-A). Also the SL sever 808 may trigger other related actions that need to be accomplished as part of the service (e.g. store data, change message format, etc.). All these actions can typically be specified by policies defined in the SL server 808, ¶ 59.  As shown in FIG. 11A, sometime later, the home owner 1102 is sitting in his Den and watching TV 1104. At that moment, a neighbor's child playing baseball accidently throws a ball into the home owner's kitchen window and breaks the window. The home security system immediately detects the damage to the kitchen window. The group twinning service is then triggered and a notification 1106 is displayed on every TV screen in the house as shown in FIG. 11A. Note, if the group twinning service had not been active then the notification would only have been displayed on the home owner's smart watch 1002, ¶ 101.  The transferring of the notification to different devices is a modification of a rule that is caused by a security event that triggers the notification). 
Rahman further discloses in response to the triggering of the event, communicating the triggering of the event to at least one declarative target (i.e., ¶ 101 shows the communication of the trigger event to the twinned device [declarative target]).
Rahman further discloses causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule (i.e., Device Management (DM) is the process by which a user at a centrally located site can configure, monitor, diagnose, and otherwise manage a remotely located device [causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule]. This is especially valuable when the devices are mobile in nature or deployed in remote areas that make access to them difficult. Typically, a DM server 502 at a central site pushes commands to be executed on the device 504 [causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule]. A DM client running on the device 504 can receive these commands and process the state changes necessary to execute the desired operations. This communication mechanism between the DM server 502 and the DM client is implemented using defined procedures and message formats and is known as a DM protocol. Two well-known Open Mobile Alliance (OMA) DM protocols are the DM Protocol (http://openmobilealliance.org/about-oma/work-program/device-management/) and the LWM2M Protocol, ¶ 10.  FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates [causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule]. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11). 
Rahman may not explicitly disclose wherein the plurality of modules are compositable together into the edge application.
However, Siebel discloses wherein the plurality of modules are compositable together into the edge application (i.e., In one embodiment, modules or types may be remixed to extend provided definitions. For example types defined in remix modules may be merged with those in base modules [wherein the plurality of modules are compositable together into the edge application]. Use of mixing or remixing may allow for separation of base and mixed or remixed types to allow for independent upgrade to base or extended definitions. Below is an example of a remixed type definition that adds an ACCENTURE FIELD to an existing table, ¶ 197.  A component, system, module, or layer may also be implemented in software for execution by various types of processors. An identified component, system, module, or layer of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions, which may, for instance, be organized as an object, a procedure, or a function. Nevertheless, the executables of an identified component, system, module, or layer need not be physically located together, but may comprise disparate instructions stored in different locations that, when joined logically together, comprise the component and achieve the stated purpose for the component, system, module, or layer [wherein the plurality of modules are compositable together into the edge application], ¶ 686) in order to provide a consistent and unified programming model to facilitate ease in development and maintenance of the platform (¶ 208).
Therefore, based on Rahman in view of Siebel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Siebel to the system of Rahman in order to provide a consistent and unified programming model to facilitate ease in development and maintenance of the platform.
Rahman and Siebel may not explicitly disclose modules of the plurality of modules are capable of being used interoperably with other modules without altering the other modules.
However, Zimmerman disclose modules of the plurality of modules are capable of being used interoperably with other modules without altering the other modules (i.e., In one embodiment, the IoT system supports the virtualization of IoT devices of different IoT services and integrates information related to these "external" IoT devices to provide the end user with a single location from which the access all IoT device information. By way of example, the user may have a previously installed smart thermostat such as a Nest.RTM. thermostat, which is designed to communicate with a different IoT system, potentially using a different set of protocols. In one embodiment of the invention, the IoT service provides the user with access to both the IoT devices designed to communicate with the IoT service (e.g., via the IoT hub as described above) and with IoT devices designed to communicate with other IoT services. This may be accomplished by accessing an application programming interface (API) exposed by the external cloud services to both control the external IoT devices and collect data generated by the IoT devices. In addition, one embodiment virtualizes the external IoT devices so that they appear within a single, integrated graphical user interface on the user's mobile device or computer (e.g., via a single mobile app in which all devices, virtual and non-virtual, are arranged together). Users may then control and retrieve data from the IoT devices in the same manner as they control and retrieve data from non-virtual IoT devices, ¶ 221.  In addition, one embodiment of the invention provides the user with the ability to configure an IoT system without the use of an IoT hub--or using a "virtual" IoT hub as described herein. This is accomplished in one embodiment by providing IoT device access to the IoT service via the user's mobile device or other computing device. For example, the user's mobile device may establish a connection with the IoT service via a cellular or WiFi I connection as previously described, and may also establish a Bluetooth or WiFi connection with each of the IoT devices. In one embodiment, the IoT devices may periodically connect with the user's mobile device and/or may only connect when they have data to transmit. In this embodiment, an IoT device may establish a connection, receive commands from the user's mobile device, transmit data to the user's mobile device, and then disconnect. The user's mobile device thus acts as a temporary repository for commands and data transmitted between the IoT service and the IoT device, ¶ 222) in order to provide an IoT platform that includes an IoT app or Web application, executed on a client device, to access and configured the IoT service, hub and connected devices (¶ 38).
Therefore, based on Rahman in view of Siebel, and further in view of Zimmerman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zimmerman to the system of Rahman and Siebel in order to provide an IoT platform that includes an IoT app or Web application, executed on a client device, to access and configured the IoT service, hub and connected devices.

With respect to claim 2, Rahman discloses wherein the declarative rule further causes, upon the declarative rule being triggered based on a particular event having been determined to have occurred, the edge device that includes the module to connect to a network and to perform a data upload (i.e., FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates [edge device that includes the module to connect to a network and to perform a data upload]. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11.  As shown in FIG. 11A, sometime later, the home owner 1102 is sitting in his Den and watching TV 1104. At that moment, a neighbor's child playing baseball accidently throws a ball into the home owner's kitchen window and breaks the window. The home security system immediately detects the damage to the kitchen window. The group twinning service is then triggered and a notification 1106 is displayed on every TV screen in the house as shown in FIG. 11A. Note, if the group twinning service had not been active then the notification would only have been displayed on the home owner's smart watch 1002 [wherein the declarative rule further causes, upon the declarative rule being triggered based on a particular event having been determined to have occurred], ¶ 101). 

With respect to claim 3, Rahman discloses wherein the declarative rule further causes, upon the declarative rule being triggered based on a particular event having been determined to have occurred, the edge device that includes the module to connect to a network (i.e., FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates [edge device that includes the module to connect to a network and to perform a data upload]. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11.  As shown in FIG. 11A, sometime later, the home owner 1102 is sitting in his Den and watching TV 1104. At that moment, a neighbor's child playing baseball accidently throws a ball into the home owner's kitchen window and breaks the window. The home security system immediately detects the damage to the kitchen window. The group twinning service is then triggered and a notification 1106 is displayed on every TV screen in the house as shown in FIG. 11A. Note, if the group twinning service had not been active then the notification would only have been displayed on the home owner's smart watch 1002 [wherein the declarative rule further causes, upon the declarative rule being triggered based on a particular event having been determined to have occurred], ¶ 101). 

With respect to claim 4, Rahman discloses wherein the at least one declarative target includes at least one edge device (i.e., ¶ 101 the device that receives the notification is an IoT device [edge device]). 

With respect to claim 5, Rahman discloses wherein the at least one declarative target includes the IoT support service (i.e., This disclosure describes twinning operation for IP based services in IoT scenarios with a single primary device, and a group of related twinned secondary devices [IoT support service devices], ¶ 17.  This section details a use case for a twinning service involving a group of IoT devices in a house setting. In the use case, the primary device 802 is the smart watch. The secondary device is not a single device but instead a group of related IoT devices (i.e. a group of display devices in the house which are characterized as TVs but could also be computer displays, tablets, etc.). The twinning service [IoT support service] is essentially that any home security alarm message meant to be displayed on the smart watch (primary device 802) can instead be displayed on all the TVs (secondary device group) in the house. If the smart watch is not at home, then the twinning service is not triggered and instead the alarm message is displayed only on the primary device 802 which is the smart watch, ¶ 99.  The message is first routed to a service layer (SL) server 808 [IoT support service] which, if twinning is activated, can then instead route the message to the twinned (secondary) device 804 in step 2 of FIG. 8. To accomplish this, the SL server 808 is required to be able to switch the destination network identifier of the message to the twinned device 804 (i.e. to ID-B from ID-A). Also the SL sever 808 may trigger other related actions that need to be accomplished as part of the service (e.g. store data, change message format, etc.). All these actions can typically be specified by policies defined in the SL server 808, ¶ 59). 

With respect to claim 6, Rahman discloses wherein causing the determined at least one module of the plurality of modules to be modified includes instructing the at least one edge device of the plurality of edge devices to download code for the declarative rule (i.e., An example deployment scenario of service layer instances within a network is shown in FIG. 2. In this example, the service layer instances are deployed on various network nodes (gateways and servers) and are providing value-added services to network applications, device applications, and to the network nodes themselves [causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule], ¶ 6.  The CSE 302 supports four reference points. The Mca reference point interfaces with the Application Entity (AE) 304. The Mcc reference point interfaces with another CSE 306 within the same service provider domain and the Mcc' reference point interfaces with another CSE in a different service provider domain 308. The Mcn reference point interfaces with the underlying network service entity (NSE) 310. An NSE 310 provides underlying network services to the CSEs, such as device management, location services and device triggering. CSE 302 contains multiple logical functions called "Common Service Functions (CSFs)", such as "Discovery", and "Data Management & Repository", ¶ 8.  Then Tom is prompted on the screen of his primary device 802 (by the API Gateway or a backend system) that he needs to enter a valid Twinning code. API Gateway returns a valid Twinning code to Tom's secondary device which is displayed to Tom. [0094] 6. Tom sees the Twinning code and enters the Twinning code into the Twinning activation screen of the primary device 802 (which is waiting for Tom enter the code and press "continue"). [0095] 7. API gateway in conjunction with the authorization server and Twinning Enabler validates the access token and the Twinning code and sets up the appropriate Twinning association between the primary device 802 and secondary device in the Twinning Enabler. The Twinning status between the primary and the secondary device is set to "On" by default upon twinning activation operation. [0096] 8. API gateway provides different OAuth access tokens to both applications on the primary and secondary devices for subsequent operations when/if needed (e.g. Toggle Twinning feature), ¶s 88-96.  It is assumed that the smart watch was previously registered as the primary device 802 with the LWM2M server 1702. This would typically have been done manually or through some application logic [causing the determined at least one module of the plurality of modules to be modified by adding the declarative rule], ¶ 159.  OMA LWM2M needs changes to its Access Control Object structure to allow correlation between a primary device 802 and its twinned secondary group of devices. Specifically, in LWM2M, a controlling LWM2M server 1702 sets the Access Control List (ACL) properties in LWM2M clients. Due to the addition of the twinning feature, the controlling LWM2M server 1702 needs to make sure that all the ACL properties it sets is consistent across a given set of a primary device 802 and its related twinned secondary group of devices. This shall be reflected in the controlling LWM2M server ACL data structures at the time of creation (or change in membership) of the dynamic twinning groups [instructing the at least one edge device of the plurality of edge devices to download code for the declarative rule from a module depository], ¶ 186.  3. AE Service Delivery to Twinning Group-- [0206] a. Once the group is formed and activated (in steps 1 and 2 above), the twinning group service is ready for use by any interested Application Entity (AE). Specifically, an AE that is interested in the service can send a RETRIEVE request to the <twinningGroup> resource in the IN/MN TGS CSF. The request can include the twinningCapability and optionally deviceLocation attributes that the AE is interested in. The response can contain the twinningGroupId and twinningActivation attributes of the correct matching group (i.e. by matching the attributes). [0207] b. Using this information, the AE in the IN/MN can re-direct any incoming AE service flow away from the primary node and instead deliver it (fan it out) to each of the secondary nodes. This fan out can be accomplished using underlying Network Services Entity (NSE) capabilities such as IP multicast (i.e. correlate the twinningGroupId attribute to an IP multicast address), ¶s 205-207.  the IN/MN nodes must now make sure that all the Access Control List (ACL) properties are set consistently across a given set of a primary device 802 and its related twinned secondary group of devices as AE service flows may be switched between the primary and secondary devices (e.g. see FIG. 24). This may be accomplished, for example, by setting dynamic ACL data structures at the time of creation (or change in membership) of the twinning groups, ¶ 226.  A M2M service layer can provide applications and/or various devices with access to a collection of or a set of the above-mentioned capabilities or functionalities, supported by the service layer, which can be referred to as a CSE or SCL. A few examples include but are not limited to security, charging, data management, device management, discovery, provisioning, and connectivity management which can be commonly used by various applications [modules]. These capabilities or functionalities are made available to such various applications via APIs which make use of message formats, resource structures and resource representations defined by the M2M service layer [different available modules]. The CSE or SCL is a functional entity that may be implemented by hardware and/or software and that provides (service) capabilities or functionalities exposed to various applications and/or devices (i.e., functional interfaces between such functional entities) in order for them to use such capabilities or functionalities, ¶ 229.  The node 30 may connect to other components, modules [instructing the at least one edge device of the plurality of edge devices to download code for the declarative rule], or systems of such apparatuses or devices via one or more interconnect interfaces, ¶ 253). 
Rahman may not explicitly disclose a module depository.
However, Siebel discloses a module depository (i.e., In one embodiment, the data services component 204 is responsible for persisting (storing) large volumes of data, while also making data readily available for analytical calculations. The data services component 204 may partition data into relational and non-relational (key/value store) databases and provides common database operations such as create, read, update, and delete. In one embodiment, by "partitioning" the data into two separate data stores, the data services component 204 ensures that applications can efficiently process and analyze the large volumes of sensor data originating from sensors. For example, the relational data store may be designed to manage structured data, such as organization and customer data. Furthermore, the key/value store may be designed to manage very large volumes of interval (or time-series) data from other types of sensors, monitoring systems, or devices. Relational databases are generally designed for random access updates, while key/value store databases are designed for large streams of "append only" data that are usually read in a particular order ("append only" means that new data is simply added to the end of the file). By using a dedicated key/value store for interval data, the data services component 204 ensures that this type of data is stored efficiently and can be accessed quickly, ¶ 163) in order to provide a consistent and unified programming model to facilitate ease in development and maintenance of the platform (¶ 208).
Therefore, based on Rahman in view of Siebel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Siebel to the system of Rahman in order to provide a consistent and unified programming model to facilitate ease in development and maintenance of the platform.

With respect to claim 7, Rahman discloses wherein the common security context includes being provisioned by a provisioning service (i.e., FIG. 12 shows a Service Layer (SL) server 1202. The Service Layer (SL) server 1202 can be an LWM2M server or some other type of server. The Service Layer (SL) server 1202 can include a twinning service 1204 and location service 1206 [wherein the common security context includes: being provisioned by a provisioning service]. The twinning service 1204 can maintain the twinning groups and the redirection of messages to or from the devices of the twinning groups. Location service 1206 can determine the location of the primary device 802 to determine if the primary device 802 is in a location that is appropriate to activate the twinning service 1206, ¶ 104.  FIG. 17 shows a network architecture for the Twinning service 1204 for IoT groups. The SL server in this scenario is the LWM2M server 1702 which can be located in the Internet cloud or alternatively can be located at the premise housing the IoT devices (i.e. in this case the home 1704). As shown, the SL server has a new Twinning Service 1204 in addition to other more well-known features such as Location service 1206. A Wi-Fi router 1706 provides the IP connectivity (possibly going through the Internet) between the TV screens 1110, 1112 and 1114 (equipped with Wi-Fi) and the LWM2M server 1702, ¶ 149). 

With respect to claim 8, Rahman discloses synchronizing the metadata of each module twin of the plurality of module twins (i.e., Specifically, in LWM2M, a controlling LWM2M server 1702 sets the Access Control List (ACL) properties in LWM2M clients. Due to the addition of the twinning feature, the controlling LWM2M server 1702 needs to make sure that all the ACL properties it sets is consistent across a given set of a primary device 802 and its related twinned secondary group of devices [synchronizing the metadata]. This shall be reflected in the controlling LWM2M server ACL data structures at the time of creation (or change in membership) of the dynamic twinning groups, ¶ 186.  This is accomplished by having each individual secondary ASN TGS CSF send an UPDATE request to the <twinningGroup> resource in the IN/MN TGS CSF. In this request the secondary ASN can include its own twinningCapability and deviceLocation attributes. The IN/MN TGS CSF can then send back a twinningGroupId attribute in the response assigning the secondary ASN to the correct matching group (i.e. by matching the attributes) [synchronizing the metadata], ¶ 194.  After a twinning group is formed (in step 1 above), it can be activated by the primary node (i.e. single primary ASN TGS CSF) sending an UPDATE request to the <twinningGroup> resource in the IN/MN TGS CSF. The request can include twinningGroupId and twinningActivation attributes. Optionally, the primary node may also indicate its own current location via the deviceLocation attribute, ¶ 202.  These are all examples of synchronizing metadata attributes between IoT device twins). 

With respect to claim 9, the limitations of claim 9 are similar to the limitations of claim 1 above.  the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Rahman further discloses using at least one processor of an IoT support service to identify at least one module of the plurality of modules to be modified via inclusion of a declarative rule, such that the declarative rule causes determining whether an event has been triggered (i.e., Typically, a DM server 502 at a central site pushes commands to be executed on the device 504 [using at least one processor of an IoT support service to identify at least one module of the plurality of modules to be modified via inclusion of a declarative rule]. A DM client running on the device 504 can receive these commands and process the state changes necessary to execute the desired operations [modified via inclusion of a declarative rule, such that the declarative rule causes determining whether an event has been triggered]. This communication mechanism between the DM server 502 and the DM client is implemented using defined procedures and message formats and is known as a DM protocol [identify at least one module of the plurality of modules to be modified via inclusion of a declarative rule], ¶ 10.  FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device [at least one module of the plurality of modules to be modified via inclusion of a declarative rule]. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11.  Activating the twinning service based on selected triggers (i.e. internal logic of SL server, or from external node input) [such that the declarative rule causes determining whether an event has been triggered], ¶ 19). 
Rahman also discloses in response to the triggering of the event, communicating the triggering of the event to at least one declarative target; and causing the identified at least one module of the plurality of modules to be modified via inclusion of the declarative rule (i.e., FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device [causing the identified at least one module of the plurality of modules to be modified via inclusion of the declarative rule]. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11.  Activating the twinning service based on selected triggers (i.e. internal logic of SL server, or from external node input) [in response to the triggering of the event, communicating the triggering of the event to at least one declarative target; and causing the identified at least one module of the plurality of modules to be modified via inclusion of the declarative rule], ¶ 19). 

With respect to claims 10 and 16-17, the limitations of claims 10 and 16-17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, Rahman discloses wherein the declarative rule further causes the edge device that includes the module to perform a data upload (i.e., FIG. 5 shows the OMA DM Protocol architecture in which a DM Server 502 sends device management commands to DM Clients running on devices 504. The DM Client maintains a set of Managed Objects (MO) 506 within a resource structure referred to as the DM Tree 508. These MOs 506 are used to manage a particular function on the device such as software updates [wherein the declarative rule further causes the edge device that includes the module to perform a data upload]. The management commands operate on the nodes of the DM Tree 508 and may cause state changes within the device. These management commands are sent over the DM Interface 510 using the DM Protocol. The Device Specific Interface 514 is outside the scope of the DM Protocol and is platform specific, ¶ 11). 

With respect to claims 12 and 18, the limitations of claims 12 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claims 13 and 19, the limitations of claims 13 and 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claims 14 and 20, the limitations of claims 14 and 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 1 above.   The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Rahman further discloses executing a plurality of modules (i.e., A DM client running on the device 504 can receive these commands and process the state changes necessary to execute the desired operations [executing a plurality of modules], ¶ 10.  This disclosure describes twinning operation for IP based services in IoT scenarios with a single primary device, and a group of related twinned secondary devices [executing a plurality of modules], ¶ 17.  Twinning in the broadest sense refers generically to establishing a service presence for some other identity. Once twinning is established, services can be extended from the primary device 802 to the twinned (secondary) device 804 per the capabilities of the device and services [executing a plurality of modules], ¶ 58). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
8/17/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447